UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 CENTER FOR FOOD SAFETY, et al.,
      Plaintiffs
      v.
 S.M.R. JEWELL, SECRETARY OF THE                     Civil Action No. 14-360 (CKK)
 UNITED STATES DEPARTMENT OF
 THE INTERIOR, et al.,
        Defendants

                              MEMORANDUM OPINION
                                  (April 22, 2015)
    The Court today supplements the [97] Order and [98] Memorandum Opinion issued
on March 16, 2015, in light of the Notice that Defendants filed, pursuant to this Court’s
Order, pertaining to the use of neonicotinoid pesticides on the refuges subject to this
action. Except as supplemented here, there is no need to modify that Order and
Memorandum Opinion.

    On March 16, 2015, the Court entered an [97] Order granting in part and denying in
part Plaintiffs’ [67] Motion for Summary Judgment and granting in part and denying in
part Defendants’ [82] Cross-Motion for Summary Judgment for the reasons stated in the
[98] Memorandum Opinion issued that same day. Specifically, with respect to the use of
neonicotinoid pesticides at all five refuges, the Court granted Plaintiffs’ motion and
denied Defendants’ motion. The Court required Federal Defendants to provide a Notice
by no later than April 15, 2015, as to the use of neonicotinoid pesticides, in order for the
Court to determine whether it was necessary to remand this claim to the agency. With
respect to the NEPA claim regarding the farming of genetically modified crops in the
Detroit Lakes Wetland Management District, the Court granted Plaintiffs’ Motion and
denied Defendants’ Motion. The Court remanded that claim to the agency to consider the
environmental impact of using such crops on this refuge in light of the Memorandum
Opinion issued that same day. In all other respects, the Court denied Plaintiffs’ motion
and granted Defendants’ motion.

    On April 20, 2015, the Federal Defendants filed a [99] Motion for Leave to File Out
of Time in order to file the Notice pertaining to the use of neonicotinoid pesticides that
the Court had previously required. For good cause, the Court now grants Defendants
leave to file out of time the Notice and the attached declaration that were submitted with
the Motion. In that Notice, the Federal Defendants state that the use of neonicotinoid
pesticides has been phased out at the challenged refuges. Because the use of
neonicotinoid pesticides has been phased out already, there is no need to remand this
claim to the agency. Accordingly, judgment shall now be entered for Plaintiffs on this
claim.

   All claims in this action have now been resolved.

   An appropriate Order accompanies this Memorandum Opinion.

Dated: April 22, 2015
                                                        /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge